Title: From Alexander Hamilton to Ebenezer Stevens, 26 September 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New-York Sept. 26th. 1799
          
          I cannot consent at present to the alteration which you propose in the military Cloathing. As a Supply has been for the most part provided for the present year, and it would create a disagreeable Variety of Colours in the dress of the Soldiers.
          With great consideration I am Sir Yr. obedt. Servt.
          
            A. Hamilton
          
          Colonel Stevens
        